MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
October 18, 2007
Towers v. Myers (S55243). Upon consideration by the court. Petitioner's request for oral
argument is denied. Petitioner's argument that the Attorney General's certified ballot title for
Initiative Petition No. 112 (2008) does not comply substantially with ORS 250.035(2) to (7) is
not well taken.  The court certifies to the Secretary of State the Attorney General's certified ballot
title for the proposed ballot measure.

CERTIFIED QUESTIONS, CERTIFIED APPEALS,
MANDAMUS PROCEEDINGS, AND OTHER MATTERS
October 18, 2007
Gwin v. Lynn (S55234). Alternative writ of mandamus issued.